DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/11/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cartridge grabbing member” in claim 1. The generic placeholder “member” is coupled with functional language “cartridge grabbing.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation is disclosed on page 3 of the specification as having the structure of a pivotal clasp, resilient tabs, notches, recesses, or a magnetic member. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “said piston” in line 6 should be changed to “said plunger.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,105,258 (Dockhom et al.) in view of US Patent App. Pub. No. 2006/0235430 (Le et al.).  
Dockhom discloses an ocular implant injector system comprising a plunger (9) slidable in a housing (7) and a distal cartridge grabbing member at the end of the housing that engaged an implant-holding cartridge (3) (the cartridge grabbing member being a recessed portion of the housing that receives the cartridge and meeting the 112f interpretation above).  The cartridge comprises two halves (13 and 15) pivotable about a hinge (29), and wherein an implant receiving portion (20) is defined by the two halves such that the implant receiving portion is foldable (see Figures 1-2).  Figure 3 best shows an aperture (39) defined by the cartridge through which the plunger passes, and Figure 4 shows the implant (33) in a folded configuration when the halves are closed.  
Dockhom discloses the implant is configured for insertion into the eye (see columns 1-9 regarding intraocular lenses), but fails to disclose that the implant is a corneal implant.  
Le discloses that a corneal implant can be delivered with an injector that comprises a plunger (104) slidable in a housing (102) and a cartridge grabbing member (L-shaped slots 134a-b) that connects the cartridge to the housing (see Figures 1D-E [0039-0044]).  Configuring the Dockhom device for a corneal implant would only require resizing of certain components, which is considered to be within an ordinary level of skill in the art.  One of ordinary skill in the art before the effective filing date of the claimed invention would have therefore found it obvious to configure the Dockhom system for a corneal implant in addition to or instead of an intraocular lens, as taught by Le, as this is merely a combination of known ocular implant systems according to known methods that obtains a predictable result of an injector for a corneal implant.  
In regards to claim 2: the distal end of the housing comprises an elongated cannula (11) (Figure 6).  
Regarding claim 3: the implant is received in a portion of the cartridge (3) near the hinge (29). 
Regarding claim 4: the injector comprises an actuator (81) that is coupled to the cartridge grabbing member (distal end of the housing).   By actuating this actuator (81), the plunger (9) is pushing forward through the cartridge and thus the cartridge grabbing member (see Figure 9).  This is considered to meet the broad term “manipulate,” which is considered to encompass a wide variety of movements and/or configurations.  
In regards to claim 5: the inner surfaces of the cartridge (3) comprise multiple tapered area through which the implant (33) passes (see at least the hinge 29 in the closed position of Figure 4).  Since the claims do not define the location of the tapered region, the tapered areas defining the profile of the aperture (39) in the closed position of the cartridge meets the significantly broad claim requirements.  
Regarding claim 7: the claims fails to define any particular structures or functions of the “implant pusher member.”  Therefore, the slidable cover 45) meets the broad requirement, since it is coupled to the cartridge.  The implant is located in an “implant mounting portion” (covered chamber 46) defined between the pusher (45) and the inner surface (20) of the cartridge in the unfolded position (column 11, lines 42-48).  
In regards to claim 8: the cartridge is formed with an elongate aperture (39) that extends its length.  The implant (33) moves from the implant mounting portion (covered chamber 46) to an implant receiving portion (surface 20) of the aperture (39) when the cartridge is closed (the Examiner notes that the claim do not define locations of the “implant mounting portion” and the “implant receiving portion”, and does not specify the direction of movement of the implant.) 
Regarding claim 9: an implant receiving portion (20) is defined by the two halves such that the implant receiving portion is foldable (see Figures 1-2).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dockhom in view of Le et al., as applied to claim 5 above, and further in view of US Patent Application Pub. No. 2015/0238687 (Novakovic et al.). 
Dockhom discloses a storage container for the cartridge (column 6, lines 15-25) but fails to go into detail.  Le discloses the cartridge (208), along with the corneal implant (190) contained therein, is stored within a sealed vial (290) (see Figures 4A-B; [0056, 0068 & 0069]). Le discloses the seal (stopper 292) is removed in preparation for attachment of the cartridge (208) to the injector and fails to disclose that the seal is a puncturable septum. Novakovic discloses another device for delivering an intraocular implant (68) to an eye that comprises an injector body with a plunger (108) and a cartridge (implant holder 84). Similar to Le, the cartridge (84) comprises a seal (membrane 106) to store the implant (68) with liquid (see Figure 7A; [0135-0137]). Novakovic teaches the concept of forming the seal from a puncturable membrane material, such as foil. The foil provides a suitable barrier to the implant during storage but can be perforated, slit, or folded back when a portion (62) of the injector body is forced again it [0136]. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the cartridge of the modified Dockhom assembly to be stored in a vial sealed with a puncturable septum, as taught by le and Novakovic, as the modification merely combines a known storage container with an implant according to known methods that obtains the predictable result of a  sterile storage container for the corneal implant cartridge.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771